Title: To Thomas Jefferson from Joseph Clay, enclosing His Account against the State, 9 April 1781
From: Clay, Joseph
To: Jefferson, Thomas




Sir
Halifax N.Car. 9th. April 1781

In the Month of July last I had the honour of waiting on your Excellency with a Warrant of Congress on your State for 1,200,000 Dollars, transmitted me from the Pay Office in Philada. for the purpose of supporting the Southern Army, at which time you inform’d me your Treasury was so drain’d, ’twas not in your Power to take the Warrant up, but assur’d me you wou’d advise me when it was that I might send for it. Under this Assurance I join’d the Army then under the Command of Genl. Gates, the distresses of which for want of Money were so great and pressing, as to constrain me at the request of Genl. Gates to take the liberty to draw several Bills on you in part of the aforementiond Warrant, some of which I advised you of and the motives that induced me thereto; what I did not, I presume Genl. Gates did as I drew no Bills but with his knowledge, and in general they were under his Warrants payable to the several parties in whose favour they were drawn, and who gave me a Receipt for them as for so much Cash; And the Amount of the several Drafts on you I transmitted an Account of to the Pay Office at Philadelphia Monthly, in order that the State of Virginia might be regularly Credited by the United States for the same. The whole Amount of the several Drafts drawn on you (particulars as at foot of this) is 947,280 Dollars which when paid leaves a Ballance due me on the aforementioned Warrant of 252.–720, Dollars, which sum I shou’d be very glad to receive as the Army has great occasion for it.
I have been lately apply’d to by some of the holders of the Bills I drew on your Excellency, informing me they were not paid, and indeed some of them pressed me to take them up, particularly a Mr. Geo. Elliott, who is the holder of two Setts [of] Bills for 32,250 Dollars each, in favour of Mr. Morgan Brown, both of which are unpaid, and as he (Mr. Elliott) Says the Payment of them altogether refused. This matter has given me great uneasiness, as it lays me open to be reflected on for having drawn Bills were I had no right, and thereby deceived and injur’d individuals, a conduct no one cou’d ever lay to my charge in a Private Character, and it shall be my Endeavour not to give any just cause for such a censure in a Public one. I told this Man that I was sure it must be some mistake, and Promis’d him that if my business did not call me to  Richmond soon, which I then expected it woud, that I wou’d write to your Excellency on the Subject, and that I wou’d send him word relative thereto as soon as in my Power, and I hop’d to his satisfaction, which unless your Excellency has any particular reasons to induce you to determine otherwise, I wou’d esteem it a favour to be enabled to inform him that he will be paid his Drafts.
I am, with great respect Your Excellency’s most Obedt humble Servt,

Joseph Clay



Enclosure
Amount of Warrant of Congress on the State of Virginia drawn in favour of Wm. Palfrey Esqr and by him indorsed Payable to Joseph Clay for the Use of the Southern Army Dated the 16th March 1780 for … 1,200,000 Dollars
List of Bills drawn on his Excellency Govr. Jefferson in favour of sundry individuals in part of the above Warrant:


1780

Dollars



Augt. 29th.
in favour of Robert Rowan Esqr.





5 Warrants for. .25,000 Dollars each
125,000




7 do. . . . for . . 12,500 do.
87,500





212,500



31st.
2 ditto in favour of Mr. Morgan Brown for 32,250 each
64,500



Septr. 1st.
1 do. in favour of James Clay
16,000



4th.
1 do. in favour of P. Mallett Esqr. for
250,000



14th.
1 do. in do. of Col. Kosciusko
2,000




1 do. in do. of C. Richmond Esqr
15,425



19th.
1 do. in do. of Wm. Pendergast Esqr
55,080




1 do. in do . . . . ditto
225,000



Octr. 4th.
1 do . . . . in do . . . . ditto
106,775






947,280 Dollars



Ballance due on the above Warrant

252,720 Dollars



